Citation Nr: 0109067	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  93-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen claims for secondary and direct service connection 
for right knee disability.  

2. Entitlement to secondary and direct service connection for 
a right ankle disability.  

3. Entitlement to secondary and direct service connection for 
a right hip disability.  

4. Entitlement to secondary and direct service connection for 
a left hip disability.  

5. Entitlement to an evaluation in excess of 20 percent for 
low back syndrome with radiculopathy.  

6. Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the left knee.  

7. Entitlement to an evaluation in excess of 10 percent for 
arthritis and limitation of motion in the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1943 to June 1945.  

In a decision of October 1981, the Board denied service 
connection for a right knee disability on both a direct and 
secondary basis.  A January 1991 Board decision granted a 20 
percent rating for a left knee disability and denied a rating 
in excess of 20 percent for a low back disability.  

In May 1991, the veteran submitted a statement requesting 
service connection for a right knee disability, service 
connection for a right ankle disability, service connection 
for a left hip disability and service connection for a right 
hip disability, as well as an increased rating for a left 
knee disorder and an increased rating for a low back 
disorder.  Subsequent rating actions characterized the 
veteran's request for service connection for a right knee 
disorder as a "reopened" claim.  

This matter now comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating action by the 
RO which denied an evaluation in excess of 20 percent for a 
service connected low back disorder and denied an evaluation 
in excess of 20 percent for a service connected left knee 
disability.  The RO also denied direct and secondary service 
connection for a right knee disorder, direct service 
connection for a right ankle disability, direct and secondary 
service connection for a left hip disability, and direct and 
secondary service connection for a right hip disability.  

The Board remanded this case in April 1995 for further 
development.  As reflected in a supplemental statement of the 
case, the RO in October 2000 found that no new and material 
evidence had been submitted to reopen the veteran's claim for 
service connection for right knee disorder and also denied 
secondary service connection for a right ankle disorder, a 
right hip disorder and a left hip disorder.  The RO also 
denied a rating in excess of 20 percent for the veteran's 
service connected low back disorder.  In lieu of the 20 
percent rating formerly assigned for the veteran's service 
connected left knee disorder, the RO assigned a 10 percent 
rating for internal derangement of the left knee and a 
separate 10 percent rating for arthritis and limitation of 
motion in the left knee  

The issues listed on the title page of this decision case are 
before the Board for further appellate consideration at this 
time.  For reasons made evident below, the issues of 
entitlement to an increased rating for low back syndrome and 
entitlement to increased ratings for left knee disabilities 
will be discussed in the REMAND section of this decision.  


FINDINGS OF FACT

1. The Board last denied secondary and direct service 
connection for a right knee disorder in October 1981.  

2. The evidence submitted since the October 1981 Board 
decision is new, but not material and it need not be 
considered with the previously assembled evidence in order 
to fairly decide the merits of the claims for secondary 
and direct service connection for a right knee disorder.  

3. A right ankle disability was not manifested during service 
or for many years after discharge, and the veteran's 
current right ankle disability is unrelated to service or 
to any service connected disability.  

4. A right hip disorder, to include degenerative arthritis, 
was not demonstrated during service or for many years 
subsequent to service discharge and the veteran's current 
right hip disorder, to include degenerated arthritis, is 
unrelated to service or to any service connected 
disability.  

5. A left hip disorder, to include degenerative arthritis, 
was not demonstrated during service or for many years 
subsequent to service discharge and the veteran's current 
left hip disorder, to include degenerated arthritis, is 
unrelated to service or to any service connected 
disability.  


CONCLUSIONS OF LAW

1. The additional evidence received subsequent to the October 
1981 Board decision denying secondary and direct service 
connection for a right knee disorder is not new and 
material; the veteran's claims for secondary and direct 
service connection for a right knee disorder are not 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.156(a) (2000).  

2. A right ankle disorder was not incurred in or aggravated 
during wartime service.  38 U.S.C.A. § 1110 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. Law, No. 106-
475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  

3. A right ankle disorder was not proximately due to or the 
result of a service connected disability.  Veterans Claims 
Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 3.310 (2000).  

4. A right hip disorder, to include degenerative joint 
disease, was not proximately due to, the result of, or 
worsened by a service connected disability.  Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.310 (2000). 

5. A right hip disorder was not incurred in or aggravated 
during service nor may the incurrence of degenerative 
arthritis in the right hip during wartime service be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

6. A left hip disorder, to include degenerative joint 
disease, was not proximately due to, the result of, or 
worsened by a service connected disability.  Veterans 
Claims Assistance Act of 2000, Pub. Law, No. 106-475 § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107); 38 C.F.R. § 3.310 (2000).  

7. A left hip disorder was not incurred in or aggravated 
during service nor may the incurrence of degenerative 
arthritis in the left hip during wartime service be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. Law, 
No. 106-475 § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  It is therefore necessary to consider whether 
the VA has fulfilled its duty to assist the claimant in his 
appeal of the denials of secondary and direct service 
connection for a right ankle disorder and disabilities of the 
right and left hip, as well as the appeal of the denial of 
his application to reopen his claim for secondary and direct 
service connection for a right knee disorder in light of this 
recent statutory provision.  

In so doing the Board must consider whether all development 
that could reasonably be considered to be helpful to the 
claimant in this appeal has been attempted and ascertain 
whether the notification requirements as applied to the 
appellant have been in compliance with the act.  After a 
careful review of the record in this case, the Board 
concludes that even though the RO did not have the benefit of 
the explicit provisions of the Veterans Claims Assistance Act 
of 2000 when it last considered the appellant's claims for 
secondary and direct service connection for right ankle, 
right hip, and left hip disabilities and his application to 
reopen his claims for secondary and direct service connection 
for a right knee disorder, the VA's duties have been 
fulfilled in regard to this matter.  

First, the VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete his claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096-97 (2000)(to be codified as amended at 38 U.S.C. 
§§ 5102 and 5103.)  In a June 1992 statement of the case, the 
veteran was informed that the evidence of record did not show 
a right ankle disorder, a right hip disorder, or a left hip 
disorder during service, or arthritis in any of these joints 
within one year following service discharge, or a 
relationship between these disabilities and a service 
connected disorder.  The Board's April 1995 remand of these 
issues, and the issue of whether new and material evidence 
had been submitted to reopen the veteran's claims for 
secondary and direct service connection for a right knee 
disorder, clearly informed him of the need for additional 
evidence in regard to all the veteran's claims for secondary 
and direct service connection and also informed him of the 
nature of new and material evidence.  Moreover, the October 
2000 supplemental statement of the case again informed the 
appellant of the kind of evidence needed in this case.  In 
view of the above, the Board concludes that the appellant was 
thoroughly and repeatedly informed of the information and 
evidence needed to support his claims for secondary and 
direct service connection for right ankle, right hip, and 
left hip disabilities, and to reopen his claim for secondary 
and direct service connection for a right knee disorder.  The 
Board therefore believes that the VA complied with all 
notification requirements.  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096-97 (2000) (to be codified as amended at 38 
U.S.C. § 5103(a)).  This case was remanded by the Board in 
April 1995, in part to obtain clinical evidence relevant to 
the veteran's claims for secondary and direct service 
connection for right ankle, right hip, and left hip 
disabilities and evidence that would be supportive of the 
application to reopen the veteran's claim for secondary and 
direct service connection for a right knee disorder and a 
substantial amount of clinical evidence was obtained as a 
result.  The VA also submitted the central medical questions 
regarding the etiology of the veteran's right ankle, right 
hip, left hip, and right knee disabilities to VA physicians 
and these questions have been reviewed and answered.  There 
is no suggestion in the record of any other outstanding 
record or action by the VA which would be of assistance in 
reaching a determination in regard to the veteran's claims 
for secondary and direct service connection for right ankle, 
right hip, or left hip disabilities or in regard to his 
application to reopen his claims for secondary and direct 
service connection for a right knee disorder.  


I.  Whether New and Material Evidence Has Been Submitted to 
Reopen the Veteran's Claims for Secondary and Direct Service 
Connection for a Right Knee Disability

The evidence that was of record when the Board denied 
secondary and direct service connection for a right knee 
disability in October 1981 may be briefly summarized.  At the 
time of that decision, service connection was in effect for 
residuals of a derangement of the left knee, rated 20 percent 
disabling, and for low back disorder evaluated as 10 percent 
disabling.  

The veteran's service medical records reveal that the 
veteran, who had a pre-service history of left knee injury, 
sustained an internal derangement of the left knee during 
service for which he was discharged from service, but these 
records make no reference to any complaints, findings, or 
diagnosis indicative of any right knee disorder.  Service 
connection for a left knee disorder was granted on the basis 
of aggravation.  

On VA examinations conducted in January 1948 and August 1949, 
the veteran's gait was normal.  There were no complaints or 
findings referable to the veteran's right knee.  During a VA 
examination conducted in March 1969, it was reported that the 
veteran had a slight left limp, but there were no complaints 
or findings referable to the right knee.  On VA examinations 
conducted in March 1970 and July 1978, there were no 
complaints or findings referable to the right knee.  

In a February 1979 statement from an Operations Supervisor 
for the Social Security Administration, it was revealed that 
X-rays revealed large osteophyte formations in the right 
knee.  It was noted that the veteran had a history of work-
related injuries and that he had worked in a job requiring 
constant standing, walking, climbing and lifting of objects 
weighing up to 50 pounds.  

In a 1980 statement, a private chiropractor opined that the 
veteran's severe low back and left knee disability had 
affected his right knee.  

During a VA examination conducted in February 1981, the 
veteran was noted to complain of clicking in the right knee 
and pain in the right knee on walking.  At that time, he gave 
a history of an inservice injury to the right knee.  A right 
knee x-ray was performed and was said to reveal normal 
findings.  After the examination, the diagnoses were 
residuals of a derangement of the left knee with synovitis 
and very slight laxity of the medial ligament of the right 
knee.  The examiner opined that the right knee disability was 
unrelated to the left knee disability.  

The evidence which has been associated with the record since 
the October 1981 Board decision denying secondary and direct 
service connection for a right knee disorder includes VA 
clinical records which reflect occasional outpatient 
treatment, beginning in 1982, for right knee pain.  In March 
1992 it was noted that the right knee pain was of 6 years' 
duration.  A July 1982 VA x-ray report revealed several loose 
bodies in the right knee joint space with hypertrophic 
periarthritic changes involving the articular outlines of the 
right patella.  

On A VA examination conducted in June 1984, the veteran 
complained of pain and stiffness in the right knee.  At that 
time he reported that in August 1977 he had slipped on wet 
pavement, injuring both knees.  The examiner stated that the 
veteran had "advanced" generalized arthritis, on a 
traumatic and occupational basis.  He reported knee pain on 
motion and said he was unable to bend either knee.  On 
evaluation the veteran limped on his left side.  Popliteal 
fullness was noted in the right knee and the veteran could 
not stand on his right toe or heel.  

Private clinical records and medical statements reveal 
treatment during the 1980s for pain in the right knee.  It 
was indicated that the veteran was hospitalized at a private 
facility in November 1984 and underwent videoarthroscopy of 
the right knee with microsurgical arthrotomy, anterior 
synovectomy, total medial meniscectomy, partial lateral 
meniscectomy, and debridement of arthritis.  

In a February 1985 statement Seth F. Abramson, M.D., writing 
to officials of an employer's insurance carrier, detailed the 
veteran's long history of knee and back complaints, including 
those due to on-the-job injuries.  He reported that, 
according to the veteran, he had injured his right knee in 
service, but never reported it, and had later sustained an 
on-the-job injury to the right knee in 1974, followed by 
surgery in 1984.  Dr. Abramson stated that the right knee 
surgery was related to the 1974 accident and any pre-existing 
right knee problems.  

On VA examination in October 1985, the veteran complained of 
pain and instability in both knees.  After evaluation, the 
diagnoses included P.O. right arthroscopy with medial 
ligament instability.  After a VA examination in April 1986, 
the diagnoses included degenerative changes in each knee.  
The examiner, who noted that the claims file had been 
reviewed, opined that the veteran's right knee degenerative 
changes were not related to a service connected condition.  
It was stated that inspection of the veteran's footwear 
revealed symmetrical wear and tear, consistent with 
physiological gait and balance.  Following VA examination in 
February 1990 the diagnoses included advanced degenerative 
arthritis in both knees.  

In a September 1990 statement, Stuart B. Cherney, M.D., 
reported treatment and evaluation of the veteran's right 
knee.  A history of arthroscopic surgery on the right knee 
three years earlier, following an injury, was reported.  He 
had been told at that time that he had a mensical tear; 
symptoms from that event had gradually resolved, so that he 
was essentially asymptomatic prior to the current injury.  
Approximately three weeks prior to current treatment, the 
veteran again sustained an injury to the right knee in a 
fall.  X-rays showed early degenerative changes in the 
patellofemoral and medial compartments, with a suggestion of 
lateral chondromalacia.  In a July 1991 statement, Doctor 
Cherney said that the veteran's current right knee symptoms 
were directly attributable to the September 1990 fall.  

On VA examination in August 1991, the veteran complained of a 
right knee disability, which he believed was related to his 
service connected low back and left knee disabilities.  (At 
that time, the veteran did not report his recent history of 
right knee injury (in the late 1980s) and the re-injury in 
1990, referenced above.)  After evaluation, the diagnoses 
included degenerative arthritis of the knees, left greater 
than right.   

In an April 1992 statement, Doctor Cherney reported that, in 
October 1991, the veteran underwent right knee arthroscopy.  
At the time of this surgery, there was no instability in the 
right knee.  Severe medial compartment arthritic changes and 
an absent medial meniscus were noted.  The anterior cruciate 
ligament was present and there were chondritis changes in the 
femoral sulcus.  It was Doctor Cherney's opinion that the 
veteran had a combination of medial and patellofemoral 
degenerative changes that were consistent with the veteran's 
repeated right knee injuries.  He again mentioned that the 
right knee injury had occurred "several" years ago.  

During a VA examination in June 1995, the veteran gave a 
history of injury to "both" knees during service.  
Evaluation revealed mild bilateral varus deformity of the 
knees.  The diagnoses included arthritis of both knees with 
chondrocalcinosis.  On further VA examination in October 
1995, the diagnosis was degenerative joint disease of the 
lumbosacral spine and both knees, with the left greater than 
the right.  Following a review of the claims folder, the 
examining physician opined, essentially, that the veteran's 
low back and left knee complaints could not be related to 
service connected disabilities.  He also said that the right 
knee arthritic changes were unlikely to be related to the 
original service connected injury.  The examiner observed 
that overuse syndrome in the right knee is not seen [even] in 
left leg amputees where the entire weight bearing function is 
shifted to the right leg.  In a February 1997 addendum to 
this examination, it was noted that the veteran had 
degenerative arthritis in multiple joints and that would seem 
to indicate a genetic predisposition to degenerative 
arthritis.  In addition, it was noted that the veteran had 
worked as an electrician, a job requiring bending, climbing 
and twisting.  

In April 1997, a copy of a report of an August 1982 privately 
conducted orthopedic examination was received.  It was noted 
that the veteran reported injuring his back and left knee in 
service during the 1940s, and he also reported further 
injuries to his back and knees due to job related injuries in 
1957 and 1977.  During the examination, the veteran was noted 
to ambulate without difficulty and he was said to be wearing 
bilateral knee cages.  On evaluation, it was reported that 
the veteran could flex his knees from full extension to 125 
degrees and he had full extension from 125 degrees.  There 
was said to be pain on motion in the left knee.  

In October 1998, a VA physician conducted an extensive review 
of the claims file and opined, in pertinent part, that the 
veteran's right knee disability is not causally connected to 
any service connected disability.  

During a VA examination in December 1998, the veteran 
asserted that his right knee problem developed because of the 
continuous instability of his left knee over the years.  
Evaluation of the right knee revealed no significant 
abnormalities and there was no right knee effusion or 
periarticular effusion.  Some tenderness was noted in the 
medial joint line, but the knee was stable in the anterior 
/posterior and the mediolateral planes.  An x-ray showed 
moderately advanced degenerative joint disease in the right 
knee with a calcified medial meniscus, posterotibial bone 
spurring and some patellofemoral incongruities.  The 
diagnosis was advanced left knee degenerative joint disease 
and lesser degenerative joint disease of the right knee.  
Based on the findings of the examination, the examining 
physician did not feel that the veteran's right knee 
disability was related to the left knee problems.  While the 
veteran did have moderately advanced degenerative arthritis 
in the right knee, it was noted that the veteran's age and 
the existence of arthritis in other joints, such as the neck 
and hips, indicated that the veteran's right knee disability 
was not related to his service connected left knee disorder.  
The examiner commented that the veteran's bilateral elastic 
knee cages, supposedly worn for many years, showed no signs 
of wear.  In a January 1999 addendum to the December 1998 VA 
examination, it was opined that the degenerative arthritis of 
the right knee was not the proximate result of the veteran's 
service connected left knee disability or his low back 
disability.  It was also opined that there was no aggravation 
of the veteran's right knee disability due to his service 
connected left knee and low back disability.  

On VA examination in May 2000, the veteran gave a history of 
an injury to left knee during service.  He said that he 
developed right knee pain years later and did not recall any 
precipitating injury.  After evaluation, the diagnosis was 
degenerative joint disease in both knees.  In an October 2000 
addendum to this examination, it was essentially reported, in 
pertinent part, that the examiner did not consider any of the 
veteran's reported joint disabilities, such as the hips, 
right ankle and right knee, to be the proximate result of a 
service connected disability or aggravated thereby.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Service connection may be 
granted for degenerative arthritis if manifested to a 
compensable degree within one year following final discharge 
from wartime service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  Service connection 
may be granted for a disability demonstrated after service 
when all the evidence shows that it had its onset during 
service.  38 C.F.R. § 3.303(d) (2000).  Service connection 
may be granted for disability that is proximately due to or 
the result of service connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  Also the United States Court of Appeals 
for Veterans Claims (Court) has held that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 (a), and compensation is payable for that 
degree of aggravation of a nonservice connected disability 
caused by a service connected disorder.  Allen v. Brown, 7 
Vet. App. 439 (1995).  

Under the governing law and regulations, once a denial of 
service connection becomes final, the claim cannot be 
subsequently reopened unless new and material evidence has 
been presented.  The Board must perform a two step analysis 
when the veteran seeks to reopen a claim based on new and 
material evidence.  First, the Board must determine whether 
the evidence is "new and material."  Second, if the Board 
determines that the veteran has produced new and material 
evidence, the claim is reopened and the Board must evaluate 
the merits of the claim in the light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet. App. 144 
(1991).  

Under the provisions of 38 C.F.R. § 38 C.F.R.§ 3.156(a), in 
order to reopen claims of service connection, there must be 
added to the record new and material evidence which, assuming 
its credibility, bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

The basis of the previous Board denial of secondary and 
direct service connection for a right knee disability in 
October 1981 was, essentially, that a right knee disability 
was not demonstrated during service or for many years 
thereafter and that the evidence did not show that the 
veteran had a right knee disability that was related to his 
service connected low back and left knee disabilities.  The 
evidence which has been associated with the record subsequent 
to the October 1991 Board decision demonstrates treatment for 
right knee degenerative arthritis many years after service 
discharge, which appear to be the result of the aging process 
and trauma to the right knee sustained in injuries which 
occurred years after service discharge.  At times the 
veteran's history of the onset and progression of his right 
knee disability has been inconsistent.  The evidence in its 
totality clearly shows that a right knee disability was not 
present until years after military service. 

Moreover, the evidence submitted subsequent to the October 
1981 Board decision does not show a causal relationship 
between the veteran's right knee disability and his service 
connected left knee and low back disabilities.  The evidence 
submitted since the October 1991 also does not show 
aggravation of the veteran's right knee disability by his 
service connected left knee and low back disabilities.  In 
fact, the evidence added to the record subsequent to the 
October 1991 Board decision includes several statements by VA 
physicians denying any relationship between the right knee 
pathology and the veteran's service connected disorders.  
These physicians had the opportunity to review the veteran's 
claims files and did so.  

The evidence discussed above is new because it was not of 
record at the time of the October 1981 Board decision.  
However, this evidence is not material since it is not 
probative and is not therefore of such significance that it 
must be considered in order to fairly adjudicate the 
veteran's claims for secondary and direct service connection 
for a right knee disability. Thus, new and material evidence 
has not been submitted and the veteran's claims for secondary 
and direct service connection for a right knee disorder are 
not reopened.  

II. Secondary and Direct Service Connection for Right Hip, 
Left Hip, and Right Ankle Disabilities.  

Review of the service medical record reveals that the veteran 
was hospitalized in September and October 1944 for what was 
variously described as a fracture of the "left" os calcis 
and a contusion of the "left" os calcis.  The service 
medical records contain no findings, complaints, or diagnoses 
indicative of any disability to the right ankle, the right 
hip, or the left hip.  

No complaints or findings regarding the ankles or the hips 
were reported on VA examinations conducted in January 1948.  
On VA examination in August 1949, the veteran gave a history 
of an injury to the "left" ankle during service.  There 
were no complaints or findings regarding the right ankle or 
either hip, and no deformity, limitation, or pain was noted 
in regard to the left ankle. 

A private x-ray of the hips conducted in January 1979 
revealed no pertinent abnormalities.  

During VA outpatient treatment in April 1982, the veteran 
complained of bilateral calcaneal pain on weight bearing.  

On a private orthopedic examination conducted in August 1982, 
it was noted that both hips could flex from the neutral 
position to 115 degrees with the knee bent, and could extend 
from 115 degrees to neutral.  Hip abduction was from neutral 
to 45 degrees and hip adduction was from neutral to 45 
degrees.  Internal rotation was 45 degrees and external 
rotation was 45 degrees.  There was no pain on movement of 
the hip joints and no evidence of tenderness, redness, or 
muscle spasms.  The ankle joints could dorsiflex to 20 
degrees and there was 15 degrees of inversion with 10 degrees 
of eversion.  Both heels were tender on weight bearing and 
the veteran had been told that he had heel spurs.   

On VA examination in June 1984, the veteran's complaints 
included pain in both hips with limited and painful mobility.  
No pertinent clinical findings were reported.  

In June 1984 the veteran was afforded private outpatient 
treatment for complaints of pain in the right hip and pain in 
the left hip.  On a private evaluation in March 1991, it was 
reported that the veteran had full and painless motion in the 
hips.  

After a VA examination in June 1995, it was reported that hip 
and ankle screening tests were negative.  On VA examination 
of the feet in June 1995, it was reported that there was a 
noticeable bilateral ankle equinus with decreased active 
range of motion to dorsiflexion, the right ankle being 
greater than the left.  

On VA examination in October 1995, the veteran's complaints 
included pain in both hips radiating down into the feet.  X-
rays of the hips showed no abnormalities.  Forward flexion of 
the hips was 60 degrees.  Full range of motion in the ankles 
was reported.  On a February 1997 addendum to the VA 
examination of October 1995, it was noted that no 
abnormalities in the right ankle had been found.  It was said 
that there were external rotation deformities in the hips 
that could account for minimum degenerative changes seen on 
x-rays.  

On an October 1998 statement from a VA physician, it was 
noted that service medical records referred to a fracture of 
the "left ankle" which he presumed was then altered to a 
contusion.  It was noted that the service medical records 
made no reference to any disability affecting either hip and 
that no hip pathology was identified on the October 1995 VA 
examination.  It was also noted that bilateral ankle equinus 
was found on a June 1995 examination, but since the veteran's 
inservice injury involved only the left ankle, a causal 
relationship had not been demonstrated.  

During a December 1998 VA examination, the veteran reported 
injuring his right ankle during service.  It was said that 
there had been a simple fracture of the os calcis that had 
never been verified.  The veteran was noted to complain of 
hip pain during the examination, especially in the left hip.  
Evaluation of the left hip revealed a decrease in range of 
motion of 5 degrees, but all other left hip motion was within 
normal limits.  There was also a slight decrease in internal 
rotation, but all other right hip motion was within normal 
limits.  Flexing the left hip caused some pain.  Evaluation 
of the right ankle revealed full range of motion and there 
was no deformity of the right ankle.  X-rays revealed slight 
degenerative changes in the hips.  An x-ray of the right 
ankle showed no abnormalities.  There were no signs of any 
fractures in the right ankle.  

On VA examination in May 2000, the veteran gave a history of 
a fracture to the right ankle during service that was casted 
for several months.  In an October 2000 addendum to this 
examination, the examining physician stated that he did not 
find evidence to indicate that any nonservice conditions, 
including the right ankle and hips, were caused or aggravated 
by the veteran's service connected disabilities.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  Service 
connection may be granted for degenerative arthritis if 
manifested to a compensable degree within one year following 
final discharge from wartime service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  
Service connection may be granted for a disability 
demonstrated after service when all the evidence shows that 
it had its onset during service.  38 C.F.R. § 3.303(d) 
(2000).  Service connection may be granted for disability 
which is proximately due to, or the result of service 
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
Also the Court has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R. § 3.310 
(a), and compensation is payable for that degree of 
aggravation of a nonservice connected disability caused by a 
service connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records contain references to 
an injury of the left ankle, but make no reference to any 
injury or pathology affecting the right ankle.  No right 
ankle disability of any sort was identified until a VA 
examination in 1995, nearly 50 years after service, when 
equines of the right ankle was reported.  Such a finding, so 
many years subsequent to military service, may not reasonably 
be related thereto.  Since that is the case, direct service 
connection for a right ankle disability is not warranted.  
Moreover, the medical evidence of record fails to establish 
any relationship between a current right ankle disability and 
the veteran's service connected low back and left knee 
disabilities.  While the veteran may believe that he has 
right ankle disability due to his service connected left knee 
and low back disorders, he is a layman (i.e. a person without 
medical training or expertise) and he is therefore not 
competent to provide a medical opinion regarding the etiology 
of his claimed right ankle disability.  See Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  Without medical evidence 
showing that a service connected disability either caused or 
aggravated the veteran's right ankle disability, secondary 
service connection for this disability must also be denied.  

The veteran's service medical records contain no complaints, 
findings or diagnoses indicative of either a right hip 
disability or a left hip disability.  The first evidence of 
any hip disorder dates from the late 1990s, more than 50 
years post service, when mild degenerative changes were found 
on x-rays of both hips.  Such pathology, found so many years 
subsequent to service, may not be reasonably related thereto. 
In addition, the medical evidence of record fails to 
establish any relationship between the veteran's current 
right hip and left hip pathology and his service connected 
low back and left knee disabilities.  While the veteran may 
believe that he has right hip and left hip disability due to 
his service connected knee and low back disorders, he is, as 
noted earlier, a layman and he is therefore not competent to 
provide a medical opinion regarding the etiology of his 
claimed hip disabilities.  See Espiritu v Derwinski, supra.  
Without medical evidence showing that a service connected 
disability either caused or aggravated the veteran's current 
right hip and left hip disabilities, secondary service 
connection for these disabilities must also be denied.


ORDER

New and material evidence to reopen the veteran's claims for 
secondary and direct service connection for a right knee 
disorder not having been submitted, the veteran's application 
to reopen his claims for secondary and direct service 
connection for this disability is denied.  

Secondary and direct service connection for a right ankle 
disorder is denied.  

Secondary and direct service connection for a right hip 
disorder is denied.  

Secondary and direct service connection for a left hip 
disorder is denied.  


REMAND

The Board notes that the veteran's service connected low back 
disorder is currently assigned a 20 percent evaluation under 
the provisions of 38 C.F.R. § 4.71(a), Diagnostic Code 5293, 
for intervertebral disc syndrome of the lumbar spine.  
However, the veteran's service connected low back disability 
may also rated under Diagnostic Code 5295 for lumbosacral 
strain, and under Diagnostic Code 5292, which is based on 
limitation of motion of the lumbar spine.  The veteran's 
service connected left knee disability has been recently 
assigned a 10 percent rating based on subluxation and 
instability of the knee under Diagnostic Code 5257, and a 
separate 10 percent rating under Diagnostic Codes 5010-5260 
based on traumatic arthritis and limitation of knee motion.  

In the Board's April 1995 remand of this case, the RO was 
instructed to afford the veteran a VA orthopedic examination 
of his low back disability.  In this remand, the orthopedic 
examiner was instructed to report all clinical findings and, 
in particular, to distinguish between low back symptoms 
caused by the veteran's service connected low back disorder 
with radiculopathy of the sciatic nerve and low back symptoms 
that resulted from post service industrial injuries to the 
back sustained in the late 1950s and the 1970s.  The Board 
found such action to be necessary in order to assist the 
Board in determining what low back symptoms were part and 
parcel of his service-connected back disorder.  In this 
regard, it is noted that since the late 1950s the veteran has 
had a number of low back injuries, including some sustained 
while working and for which he was awarded workers' 
compensation benefits.  Many, if not most, of the private 
medical records which were compiled around this time contain 
no information linking the onset of back symptoms, or the 
cause of back injury, to service or to the service-connected 
left knee disorder.  During the course of numerous VA 
examinations, the veteran himself has not presented a 
consistent or complete history of the cause(s) and 
progression of his back disabilities.  Under the 
circumstances presented in this case, it is necessary that 
any opinion rendered by a VA examiner on the question of 
which symptoms are due to the service-connected back disorder 
and which are more properly the result of post-service, non-
related back injuries, be a fully informed one, and made only 
after careful review of the entire record.

The veteran was afforded a VA orthopedic examination of his 
back in December 1998, but the report of this examination 
contains no comments or clinical information regarding the 
presence or absence of symptomatology caused by the veteran's 
post service industrial accidents.  Further development of 
the veteran's claim for an increased rating for the veteran's 
back disability is therefore necessary to provide 
clarification of this matter.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, subsequent to the Board's April 1995 remand of 
this case, the United States Court of Appeals for Veterans 
Claims (Court) in DeLuca v. Brown, 8 Vet. App. 202 (1995) 
held that the provisions of 38 C.F.R. §§ 4.40, 4.45 (1995), 
must be considered when a diagnostic code provides for 
compensation based on limitation of motion.  Under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, consideration must be 
given to functional loss due to weakened movement, excess 
fatigability, incoordination, and pain on undertaking 
movement.  The Court also stated that medical examination of 
the disability must show that the examiner took into account 
the functional disability due to pain in determining the 
limitation of motion.  The examination upon which the rating 
decision is based must adequately portray the extent of 
functional loss due to pain (on use or due to flare-ups).  
DeLuca, supra, at 206.  Further, the examiner must furnish, 
in addition to the usual examination findings, a full 
description of the effects of the disability upon the 
veteran's ordinary activities.  Since, as noted above, the 
veteran's low back and his left knee disabilities may be 
rated on the basis of limitation of motion, the Court's 
ruling in DeLuca must be considered in regard to the 
veteran's claims for increased ratings for these 
disabilities.  

As noted above, the veteran was last afforded a VA orthopedic 
examination of his service connected low back disability in 
December 1998.  At that time, tenderness over the lumbosacral 
fascia was reported, and it was also noted that extension of 
the lumbar spine was to 10 degrees with definite pain.  
However, the examination report contained no comments 
regarding the presence or absence of weakened movement, 
excess fatigability, or incoordination.  Hence, this 
examination did not provide sufficient clinical information 
to support an evaluation of the veteran's service connected 
low back disability, which is in full accord with the 
requirements of DeLuca, and the provisions of 38 
C.F.R.§§ 4.40 and 4.45.  

The veteran was last afforded a VA orthopedic examination of 
his left knee disability in May 2000.  On that examination, 
the veteran was reported to complain of pain in the left knee 
and he also reported difficulty walking.  However, the report 
of this examination contained no clinical findings regarding 
the presence or absence of painful movement, weakened 
movement, excess fatigability, or incoordination in the left 
knee.  The examiner on this examination prepared an addendum 
to the examination report in October 2000, but no information 
regarding the left knee was included in this addendum which 
would provide sufficient clinical information to support an 
evaluation of the veteran's service connected left knee which 
is in full accord with the requirements of DeLuca, and the 
provisions of 38 C.F.R.§§ 4.40 and 4.45.

In view of the above, it is apparent that the veteran must 
again be afforded VA orthopedic examinations of his service 
connected low back disorder and his service connected left 
knee disorder prior to further appellate consideration of the 
veteran's claims for increased ratings for these 
disabilities.  The claimant is herein advised that, in 
keeping with the VA's duty to assist, as announced in 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991), at least 
in part the purpose of the examination requested in this 
remand is to obtain information or evidence (or both) which 
may be dispositive of the appeal.  

Sec. 3.655 Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the claimant is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Accordingly, the issues of entitlement to an increased rating 
for a low back disability and the issues of entitlement to 
increased ratings for the veteran's left knee disabilities 
currently certified for appeal in this case must also be 
remanded to the RO so that it can again adjudicate these 
issues in light of this recent statutory provision.  

In so doing, the RO should also ensure that all development 
requested below has been undertaken, and ensure that all 
development and notification requirements are in compliance 
with the act.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision in regard to 
the issues of entitlement to an increased rating for a low 
back disability and increased ratings for the veteran's left 
knee disabilities that are currently on appeal at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992).  

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:  

1. All up-to-date medical records 
concerning the issues of entitlement 
to an increased rating for a low back 
disability and increased ratings for 
the veteran's left knee disabilities, 
which are not already of record, 
should be obtained.  

2. The veteran should again be scheduled 
for a VA orthopedic examination to 
determine the current degree of 
severity of his service-connected left 
knee disability.  All clinical 
findings must be reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent medical records 
may be studied in detail and the 
physician should state that he has 
reviewed the claims folder, including 
this remand, in his report of 
examination.  The examiner should 
report the pertinent medical 
complaints, symptoms and clinical 
findings, including both active and 
passive ranges of motion of the left 
knee in degrees. The presence or 
absence of subluxation and/or lateral 
instability in the left knee should be 
reported, and if present, whether such 
is severe, moderate or slight in 
degree.  The physician should also 
comment on functional limitation 
caused by the veteran's left knee 
disorder in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45.  As such, the 
examiner should report any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
caused by the veteran's left knee 
disorder.  If weakened movement, 
excess fatigability, pain on 
undertaking motion or incoordination 
is not observed, this too should be 
specifically noted in the examination 
report.  If possible, the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or pain on undertaking 
motion, should be expressed by the 
examiner.  

3. The veteran should also be afforded a 
further VA orthopedic examination of 
his low back in order to ascertain all 
disability which may reasonably 
associated with the veteran's service 
connected low back syndrome with 
radiculopathy, sciatic nerve.  To the 
extent possible, the examining 
physician should distinguish the 
symptomatology caused by the veteran's 
service connected low back disability 
from pathology which resulted from 
injuries sustained in the veteran's 
post service industrial injuries to 
the low back during the 1950s and 
1970s.  If it is not possible to 
distinguish such symptoms from those 
caused by the veteran's service 
connected low back disability, the 
examiner should so state.  The claims 
folder must be made available to the 
examining physician so that the 
pertinent medical records may be 
studied in detail and the physician 
should state that he has reviewed the 
claims folder, including this remand, 
in his report of examination.  The 
examiner should report the pertinent 
medical complaints, symptoms and 
clinical findings in regard to the 
veteran's service connected low back 
disability.  Limitation of low back 
motion should be reported in degrees 
of motion, and in all planes.  The 
limitation of motion should also be 
characterized as slight, moderate, or 
severe.  The examiner should comment 
on the presence or absence of muscle 
spasm, listing of the whole spine to 
the opposite side, a positive 
Goldthwaite's sign, and abnormal 
mobility on forced motion of the 
spine.  If symptoms of intervertebral 
disc syndrome due to the veteran's 
service connected low back disability 
are present, such symptoms should be 
described as mild, moderate with 
recurring attacks, severe with 
recurrent attacks and intermittent 
relief; or pronounced with persistent 
symptoms compatible with sciatic 
neuropathy with characteristic pain 
and demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of 
the diseased disc, with little 
intermittent relief.  The examiner 
must also comment on functional 
limitation, if any caused by the 
veteran's service connected low back 
disability in light of the provisions 
of 38 C.F.R. §§ 4.40, 4.45.  The 
examiner should report any weakened 
movement, excess fatigability, pain on 
undertaking motion, or incoordination 
caused by the veteran's service 
connected low back disability.  If 
possible, the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, pain on undertaking 
motion, or incoordination should be 
expressed by the examiner.  

4. The RO must also review the claims 
file and ensure that all notification 
and the development required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the notification 
requirements and development 
procedures contained in Sections 3 and 
4 of the act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied 
with and satisfied.  

5. Then, the RO should again adjudicate 
the issues of entitlement to an 
increased rating for a low back 
disorder and entitlement to increased 
ratings for left knee disabilities.  
In the event the claimant fails to 
report for scheduled VA examination, 
consideration of the veteran's claims 
for increased ratings for his low back 
disability and his service connected 
knee disabilities must be made under 
the provisions of 38 C.F.R. § 3.655 
(2000).  If any of the benefits sought 
remains denied, the claimant and his 
representative should be provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for its further 
adjudication, if otherwise 
appropriate.  

No action is required of the claimant until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence, to comply with a precedent 
decision of the Court, and to comply with the Veterans Claims 
Assistance Act of 2000.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



